Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 1-2, 6-7, 12-13, 17-18, and 20 are currently amended.
3.	The objections to the drawings are overcome.
4.	The 112(b)s rejection to Claim 2, 6-7, 13, 17-28, and 20 have been overcome, however, there are additional 112(b) rejections.

	
Drawings
5.	The drawings that were filed on 2/7/2022 have been considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation in Claim 6 with new matter recites: “wherein the second AV measures the second water depth level at the location of the second AV with the second water depth level associated with a second highest mounted capacitive sensor capacitive signal in a second wheel well of the second AV.”  Claim 17 has the same limitations as Claim 6 except for its dependency and is rejected for the same reasoning.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, “a second highest mounted capacitive sensor capacitive signal in a second wheel well of the second AV” is indefinite because it is unclear if the second highest mounted capacitive sensor is below the highest mounted capacitive sensor, or if it is another highest mounted capacitive sensor.  The claim is being interpreted as the second highest mounted capacitive sensor being another Claim 17 has the same limitations as Claim 6 except for its dependency and is rejected for the same reasoning.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 7, 9- 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), and in further view of Dremel (DE 102017107607 A1).
	Regarding Claim 1, Clarke teaches a method comprising: receiving, by one or more processors, a first capacitive signal from a first capacitive sensor… (Clarke: [0027] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”):
Determining that the first capacitive signal exceeds a threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Receiving a second capacitive signal from a second capacitive sensor corresponding to a water level (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body)...");
Receiving, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
Performing the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to teach a sensor in a wheel well of an autonomous vehicle (AV) and determining that a highest-level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level.
However, in the same field of endeavor, Webb teaches a sensor in a wheel well of an autonomous vehicle (AV) (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous.).
	Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detection of water at the wheel to detect flooding situations so the vehicle can avoid standing water, which can increase vehicle/passenger safety.
	Clarke and Webb fails to teach determining that a highest-level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level.
	However, in the same field of endeavor, Dremel teaches determining that a highest-level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level (Dremel: [0021], [0023], [0026], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "According to a further embodiment of the invention, the control and evaluation device is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized [receive highest level capacitive signal]."  Also "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW." Note that a skilled practitioner would recognize that in order to trigger a warning signal because of the water level, the highest-level capacitive signal must be received.  When the water level is recognized, a signal must be received.)
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
Regarding Claim 2, Clarke, Webb, and Dremel remain as applied above in Claim 1, and further Dremel teaches sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal… (Dremel: [0025] and [0026] "High water level [second water depth information] denotes a water level that is higher than the minimum water level [operable water depth] in relation to the vertical axis of the vehicle and therefore more critical for the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device [controller] is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized").
Dremel fails to teach sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal in the wheel well.
However, in the same field of endeavor, Webb teaches sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted… sensor… signal in the wheel well (Webb: [0015] and [0018] "The central controller 30 then transmits information to the user interface 40 which subsequently provides feedback to the vehicle driver about environmental conditions, especially the current or predicted submergence of the road vehicle within a water course as detected by the primary sensors 10, 11 and secondary sensors 20, 21, 22, 23."  Also, "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground.”).
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at 
14.	Regarding Claim 7, Clarke, Webb, and Dremel remain as applied above in Claim 1, and further Clarke teaches performing the mitigating action based on the vehicle control instruction further comprises (Clarke [0014] "The system is configured to implement one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water."): 
Determining that the first capacitive signal exceeds the threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`.");
Determining that the first capacitive signal corresponds to an environmental substance; wherein the environmental substance comprises dirt, mud, snow, or ice (Clarke: [0011], [0020], and [0078] "For example, as used herein water may mean, but not limited to: a muddy river bed [environmental substance is mud]; sea-water; a ford; and dirty water in off-road terrain."  Also, "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) ...");
Transmitting a message to the AV controller indicating that the first capacitive sensor is covered in the environmental substance (Clarke: [0011] and [0079] "It will be understood that in the context of a land-based vehicle driving through water, the term "water" is intended to encompass all liquid or fluidic media that a land-based vehicle may drive through and is not limited in its interpretation to pure H.sub.2O. For example, as used herein water may mean, but not limited to: a muddy river bed; sea-water; a ford; and dirty water in off-road terrain."  Also, "The system for detecting a possibility that the vehicle 10 may be about to enter into sufficiently deep water is optionally configured to issue a command signal [message] to a powertrain controller [AV controller].").
15.	Regarding Claim 9, Clarke, Webb, and Dremel remain as applied above in Claim 1, and further, Dremel teaches performing the mitigating action based on the vehicle control instruction comprises: sending a help request message that requests emergency assistance (Dremel: [0026] "If the high water level is detected, the main unit can be switched off immediately, an emergency call [help request] can be sent, doors unlocked, a window or roof opened or the like, or a protective measure such as lifting the chassis [mitigating actions].").
16.	Regarding Claim 10, Clarke, Webb, and Dremel remain as applied above in Claim 1, and further Clarke teaches performing the mitigating action based on the vehicle control instruction comprises: performing, by way of the AV controller, a body height adjusting operation (Clarke: [0031] and [0032] (iii) preparing an actuator of a ride height adjustment [body height adjusting] mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action];).
Regarding Claim 11, Clarke, Webb, and Dremel remain as applied above in Claim 11, and further, teaches performing the body height adjusting operation comprises: determining a threshold water depth associated with a current body height; determining a second body height within a range of body height adjustments associated with a body of the AV, wherein the second body height is associated with a second threshold water depth (Clarke: [108], [0141], and [0150] "Because the water depth is measured to be at the control threshold depth [current threshold water depth] and/or because the water level has risen from D1 to D2 indicating that the vehicle 110 is still moving into still deeper water, the system 180 determines that there is a possibility that the vehicle 110 will enter into deeper water. The system 180 is configured to take at least one appropriate pre-emptive action upon or shortly after making this positive determination in order to protect the vehicle 110 and/or to prepare the vehicle 110 for wading..."  Also, "In FIG. 3c, the vehicle 110 is illustrated wherein the vehicle 110 ride-height has been raised from normal ride height RH0 [current ride height] to increased ride height RH1 [second body height] as shown."  Also, "Indeed, due to the increase in the ride-height (RH1) [ride height adjusting] of the vehicle 110, the water level relative to the vehicle 110 may not reach a maximum wading depth [second threshold water depth] of the vehicle 110.");
Actuating a body lift actuator that modifies a body height clearance of the body of the AV to the second body height (Clarke: [0031] and [0032] "(iii) preparing an actuator of a ride height adjustment [body height adjusting] mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action];"  Note a skilled practitioner would recognize that in Figure 3B, the body height clearance is modified [second body height].).
18.	Regarding Claim 12, Clarke teaches a memory and a processor in communication with the AV controller and a first capacitive sensor, the processor configured to: receive a first capacitive signal from Clarke: [0027] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”).
Determine that the first capacitive signal exceeds a threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Receive a second capacitive signal from a second capacitive sensor corresponding to a water level (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
Send, to the AV controller, first water depth information comprising a water depth level associated with the first capacitive signal (Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body)...");
Receive, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
Perform the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to teach a system comprising: an autonomous vehicle (AV) controller; a sensor in a wheel well of an autonomous vehicle (AV); and determine that a highest-level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level. 47080437.1AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 6 of 14Application Number: 16/738,773
However, in the same field of endeavor, Webb teaches a system comprising: an autonomous vehicle (AV) controller; and a sensor in a wheel well of an autonomous vehicle (AV) (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 [AV controller] together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous.);
Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detection of water at the wheel to detect flooding situations so the vehicle can avoid standing water, which can increase vehicle/passenger safety.
	Clarke and Webb fails to teach determining that a highest-level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level.
	However, in the same field of endeavor, Dremel teaches determining that a highest-level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level (Dremel: [0021], [0023], [0026], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "According to a further embodiment of the invention, the control and evaluation device is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized [receive highest level capacitive signal]."  Also "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW."  Note that a skilled practitioner would recognize that in order to trigger a warning signal because of the water level, the highest-level capacitive signal must be received.  When the water level is recognized, a signal must be received.)
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
19.	Regarding Claim 13, Clarke, Webb, and Dremel remains as applied above in Claim 12, and further, Dremel teaches sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal… Dremel: [0025] and [0026] "High water level [second water depth information] denotes a water level that is higher than the minimum water level [operable water depth] in relation to the vertical axis of the vehicle and therefore more critical for the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device [controller] is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized").
Dremel fails to teach sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted capacitive sensor capacitive signal in the wheel well.
However, in the same field of endeavor, Webb teaches sending, to the AV controller, second water depth information comprising an operative water depth associated with the highest mounted… sensor… signal in the wheel well (Webb: [0015] and [0018] "The central controller 30 then transmits information to the user interface 40 which subsequently provides feedback to the vehicle driver about environmental conditions, especially the current or predicted submergence of the road vehicle within a water course as detected by the primary sensors 10, 11 and secondary sensors 20, 21, 22, 23."  Also, "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground.”).
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
Regarding Claim 18, Clarke, Webb, and Dremel remains as applied above in Claim 12, and further, Clarke teaches the processor is further configured to: determine that the first capacitive signal exceeds the threshold value (Clarke: [0014], [0070], and [0078] "The system is configured to implement one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water."  Also, "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`.");
Determine that the first capacitive signal corresponds to an environmental substance wherein the environmental substance comprises dirt, mud, snow, or ice (Clarke: [0011], [0020], and [0078] "For example, as used herein water may mean, but not limited to: a muddy river bed [environmental substance is mud]; sea-water; a ford; and dirty water in off-road terrain."  Also, "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) ...");
Clarke: [0011] and [0079] "It will be understood that in the context of a land-based vehicle driving through water, the term "water" is intended to encompass all liquid or fluidic media that a land-based vehicle may drive through and is not limited in its interpretation to pure H.sub.2O. For example, as used herein water may mean, but not limited to: a muddy river bed; sea-water; a ford; and dirty water in off-road terrain."  Also, "The system for detecting a possibility that the vehicle 10 may be about to enter into sufficiently deep water is optionally configured to issue a command signal [message] to a powertrain controller [AV controller].").
21.	Regarding Claim 20, Clarke teaches a non-transitory computer-readable storage medium in a vehicle control module, the computer- readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to: receive a first capacitive signal from a first capacitive sensor… (Clarke: [0027] “Optionally, the at least one contact sensor is a capacitive sensor [first capacitive sensor], a resistive sensor or a hydrostatic pressure sensor.”)
Determine that the first capacitive signal exceeds a threshold value (Clarke: [0070] and [0078] "A first of the water detection sensors 15 [first signal] is mounted to the vehicle 10 underside, optionally adjacent to or located on an exhaust system 18 component."  Also, "Analysis of the data by the system will have enabled the system to gradually detect an increase in the relative position of the water surface level 30 over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) and from this and optionally by using a control threshold depth [threshold value], the system would have made a determination that there was a possibility that the vehicle 10 was about to enter into water of a significant depth [exceeds threshold], prior to the vehicle 10 being at least partially immersed in water of depth `d`."  Note that a skilled practitioner would recognize that a capacitor sensor produces capacitance signals.);
Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled [receive] to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.");
Send, to the AV controller, first water depth information comprising a water depth level associated with the first capacitive signal (Clarke: [0020] and [0078] "Additionally or alternatively, the system may comprise a control unit, wherein the at least one remote sensor is coupled to the control unit and the at least one remote sensor [first signal] is configured to detect the presence of water [water depth information] about or ahead of the vehicle at a control threshold depth..."  Also, "Analysis of the data by the system will have enabled the system to gradually detect [signal associated with water level] an increase in the relative position of the water surface level 30 [water level] over time (indicating a rise in water level, where the surface 30 gradually approaches the vehicle under-body) ...");
Receive, from the AV controller, a vehicle control instruction for performing a mitigating action (Clarke: [0014] "The system [from controller] is configured to implement [receive] one or more vehicle control strategies [vehicle control instruction] before the vehicle enters into water of at least 200 mm in depth and/or before the vehicle body is at least partially immersed in water.");
Perform the mitigating action based on the vehicle control instruction (Clarke: [0028] - [0035] "Additionally or alternatively, said one or more vehicle control strategies [vehicle control instruction] may comprise any one or more of: (i) suspending a stop/start function of a powertrain to prevent automatic shutdown of a combustion engine [performing mitigating action]; (ii) activating a stopped combustion engine (optionally if the vehicle is a hybrid vehicle being powered by an electric powertrain) [performing mitigating action]; (iii) preparing an actuator of a ride height adjustment mechanism so that ride height can be adjusted [performing mitigating action]; (iv) increasing the ride height of the vehicle [performing mitigating action]; (v) initiating 4WD transmission mode [performing mitigating action]; (vi) selecting low-range on a transfer box [performing mitigating action]; and (vii) preparing the vehicle for preventing ingress of water via the vehicle tail pipe by increasing the exhaust gas pressure or flow rate in the tail pipe to mitigate against or prevent ingress of water via the tail pipe [performing mitigating action].").
Clarke fails to teach a sensor in a wheel well of an autonomous vehicle (AV); and determine that a highest level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level; 47080437.1AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 8 of 14 Application Number: 16/738,773
However, in the same field of endeavor, Webb teaches a sensor in a wheel well of an autonomous vehicle (AV) (Webb: [0018] and [0026] "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground."  Also, "The information from the primary and secondary sensor sets is processed via the central controller 30 [AV controller] together with other data available on the on-board data network and used to determine the current status of the vehicle 1 and predict the future status of the vehicle at the scanned locations. This information is then used to provide feedback to the vehicle driver via the user interface 40, and also optionally, to automatically control the vehicle 1 [autonomous vehicle]."  Note that if a vehicle is automatically controlled, it is at least partially autonomous.).
Clarke and Webb are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb to include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detecting water at the wheel, which as a result, can increase vehicle/passenger safety.
Clarke and Webb fails to teach determining that a highest-level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level.
	However, in the same field of endeavor, Dremel teaches determining that a highest-level capacitive signal is received from a highest mounted capacitive sensor in the wheel well, corresponding to a highest water level (Dremel: [0021], [0023], [0026], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "According to a further embodiment of the invention, the control and evaluation device is provided and set up to output the warning signal differently depending on whether the minimum water level or the high-water level is recognized [receive highest level capacitive signal]."  Also "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW."  Note that a skilled practitioner would recognize that in order to trigger a warning signal because of the water level, the highest-level capacitive signal must be received.  When the water level is recognized, a signal must be received.)
Clarke, Webb, and Dremel are considered to be analogous to the claimed invention because they are in the same field of vehicle control and detection of water.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Dremel to determine the water level at different heights because combining multiple references provides the detecting the severity of flood situations so a vehicle can avoid standing water, which can increase vehicle/passenger safety.
22.	Claims 3-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), in further view of Dremel (DE 10201707607 A1), and in further view of Silver (US 20200192403 A1).
23.	Regarding Claim 3, Clarke, Webb, and Dremel remains as applied above in Claim 1, and further Webb teaches performing the mitigating action comprises: …location with an operable water depth, wherein the operable water depth is less than a threshold water depth (Webb: [0030] and [0032] "In addition, if the vehicle travels to a position where it is no longer safe to proceed further, the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on [less than] the calculated water depth [threshold water depth] and terrain detected around the vehicle 1."  Also, "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke, Webb, and Dremel fails to teach moving the AV to a location.
Silver teaches moving the AV to a location (Silver: [0062] "By way of example, computing devices 302 may navigate [moving] the vehicle [AV] to a destination location completely autonomously using data from the map information and navigation system 320.").
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of using more mitigating actions to increase vehicle/passenger safety.
24.	Regarding Claim 4, Clarke, Webb, Dremel, and Silver remains as applied above in Claim 3, and further, Clarke teaches performing the mitigating action further comprises: responsive to receiving the second capacitive signal from the second capacitive sensor (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.").
	Clarke, Webb, and Dremel fails to teach sending a message to an AV fleet control system associated with an AV fleet.
However, in the same field of endeavor, Silver teaches sending a message to an AV fleet control system associated with an AV fleet (Silver: [0099] "The information may be communicated [sent, received] either vehicle-to-vehicle or vehicle-to-fleet management [AV fleet control system] or other backend system. In one scenario, the information is used to update a map used by the fleet [AV fleet], as inputs to vehicles' planners and/or directly communicated as warnings [message, mitigating action] to vehicles in the area.").
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety to avoid flood conditions.
25.	Regarding Claim 5, Clarke, Webb, Dremel, and Silver remains as applied above in Claim 4, and further, Webb teaches performing the mitigating action comprises: receiving…a response message indicating a route recommendation for moving the AV to the location with the operable water depth (Webb: [0032] "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action, route recommendation] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke, Webb, and Dremel fails to teach receiving, from the AV fleet control system.
	However, in the same field of endeavor, Silver teaches receiving, from the AV fleet control system (Silver: [0099] "The information may be communicated [sent] either vehicle-to-vehicle or vehicle-to-fleet management [AV fleet control system] or other backend system. In one scenario, the information is used to update a map used by the fleet [AV fleet], as inputs to vehicles' planners and/or directly communicated as warnings [message] to vehicles in the area.").
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety to avoid flood conditions.
26.	Regarding Claim 6, Clarke, Webb, and Silver remains as applied above in Claim 4, and further, Dremel teaches AV water depth information comprising the… water depth level, wherein the… AV measures the… water depth level at the location of the… AV with the… water depth level associated with a… highest mounted capacitive sensor capacitive signal... (Dremel: [0021], [0023], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW.").
Dremel fails to teach a highest mounted capacitive sensor capacitive signal in a… wheel well of the… AV.
	However, in the same field of endeavor, Webb teaches teach a highest mounted capacitive sensor capacitive signal in a… wheel well of the… AV (Webb: [0015] and [0018] "The central controller 30 then transmits information to the user interface 40 which subsequently provides feedback to the vehicle driver about environmental conditions, especially the current or predicted submergence of the road vehicle within a water course as detected by the primary sensors 10, 11 and secondary sensors 20, 21, 22, 23."  Also, "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground.”).
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, and Silver to determine weather conditions/water levels and include a sensor in the wheel well of an autonomous vehicle because combining references provides the benefit of detection of water at the wheel to detect flooding situations so the vehicle can avoid standing water, which can increase vehicle/passenger safety.
Clarke, Webb, and Dremel fails to explicitly teach the response message is based on second AV water level information, and provides information indicating at least one of: a location of a second AV and a second water depth level at the location of the second AV; and second AV water depth information comprising the second water depth level, wherein the second AV measures the second water depth level at the location of the second AV with the second water depth level associated with a second highest mounted capacitive sensor capacitive signal in a second wheel well of the second AV.
However, in the same field of endeavor, Silver teaches the response message is based on second AV water level information, and provides information indicating at least one of: a location of a second second water depth level at the location of the second AV; and second AV water depth information comprising the second water depth level, wherein the second AV measures the second water depth level at the location of the second AV with the second water depth level associated with a second highest mounted capacitive sensor capacitive signal in a second wheel well of the second AV (Silver: [0098] "The indication of water spray, e.g., as detected by the Lidar, radar, camera and/or acoustical sensor(s) may help the planner module of another vehicle to determine whether that vehicle should drive through or around the puddle. Such information [puddle/water depth] may also be shared with other nearby vehicles and/or communicated to a remote assistance system, as discussed below. How the water spay affects obtained sensor data may also be incorporated into the route planning and other system operations."  Note a skilled practitioner would recognize that if the information is communicated and shared with other vehicles, multiple AV can determine the same water depth information as previously cited in Clarke.  Also, note that, if the information collected by the sensor is used to plan a route, and location would also be shared with the other nearby vehicles.).
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety to avoid flood situations.
27.	Regarding Claim 14, Clarke, Webb, and Dremel remains as applied above in Claim 13, and further, Webb teaches ... a location with an operable water depth, wherein the operable water depth is less than a threshold water depth (Webb: [0030] and [0032] "In addition, if the vehicle travels to a position where it is no longer safe to proceed further, the user interface 40 can also provide guidance to the driver about how best to retreat. In particular the user interface 40 can indicate a suitable route to guide the vehicle 1 based on [less than] the calculated water depth [threshold water depth] and terrain detected around the vehicle 1."  Also, "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
	Clarke, Webb, and Dremel fails to teach the AV controller is further configured to: move the AV to a location.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: move the AV to a location (Silver: [0062] "By way of example, computing devices 302 may navigate [moving] the vehicle [AV] to a destination location completely autonomously using data from the map information and navigation system 320.").
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of using more mitigating actions to increase vehicle/passenger safety.
28.	Regarding Claim 15, Clarke, Webb, Dremel, and Silver remains as applied above in Claim 14, and further, Clarke teaches responsive to receiving the second capacitive signal from the second capacitive sensor (Clarke: [0070] and [0071] "The system comprises a control unit (not illustrated) coupled to one or more water detection sensors 14, 15 (also referred to simply as sensors 14, 15).... A second water detection sensor 14 [second signals] is provided, optionally also located on the underside of the vehicle body 11."  Also, "The sensors 14, 15 are configured and arranged optionally to detect a change in the medium with which the sensors 14, 15 are in contact and/or to detect the presence of a (water) surface 30 disposed substantially beneath the sensors 14, 15 and/or to estimate the distance between the sensor 14, 15 and the (water) surface 30 [water level] intermediate the sensors 14, 15 and the ground.").
	Clarke, Webb, and Dremel fails to teach the AV controller is further configured to: send a message to an AV fleet control system associated with an AV fleet.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: send a message to an AV fleet control system associated with an AV fleet (Silver: [0099] "The information may be communicated [sent] either vehicle-to-vehicle or vehicle-to-fleet management [AV fleet control system] or other backend system. In one scenario, the information is used to update a map used by the fleet [AV fleet], as inputs to vehicles' planners and/or directly communicated as warnings [message, mitigating action] to vehicles in the area.").
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
29.	Regarding Claim 16, Clarke, Webb, Dremel, and Silver remains as applied above in Claim 15, and further, Webb teaches receive…a response message indicating a route recommendation for moving the AV to the location with the operable water depth (Webb: [0032] "Furthermore, assistance is provided to the driver by indicating alternative routes [mitigating action, route recommendation] that minimizes any adverse effect caused to the vehicle by water [location with operable water depth]. To the same end, it is also possible for the road vehicle [AV] to autonomously control the behavior of its components in response to the detected or predicted conditions.").
Clarke, Webb and Dremel fails to teach the AV controller is further configured to: receive, from the AV fleet control system, a response message indicating a route recommendation.
However, in the same field of endeavor, Silver teaches the AV controller is further configured to: receive, from the AV fleet control system, a response message indicating a route recommendation (Silver: [0122] "Then, at block 1716, the system performs an action in response to the determined adverse weather or road condition. The action may relate to a corrective driving action, a route re-planning action [route recommendation], a modification in a behavior prediction for an object in the environment, providing a notification to another vehicle (such as another vehicle within the vicinity of the vehicle) or a fleet management system [AV fleet control system] or other backend system capable of disseminating information to, or planning or re-planning routes for, other vehicles.").
Clarke, Webb, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
30.	Regarding Claim 17, Clarke, Webb, Dremel, and Silver remains as applied above in Claim 16, and further, Dremel teaches AV water depth information comprising the… water depth level, wherein the… AV measures the… water depth level at the location of the… AV with the… water depth level associated with a… highest mounted capacitive sensor capacitive signal... (Dremel: [0021], [0023], and [0052] "According to a further embodiment of the invention, the capacitive sensor arrangement has a second sensor electrode...When properly installed in the vehicle, the second sensor electrode is arranged above the first sensor electrode [highest mounted capacitive sensor] with respect to the vertical axis of the vehicle."  Also, "According to a further embodiment of the invention, the control and evaluation device is set up to recognize the minimum water level when the sensor measured values of the first sensor electrode meet at least one predetermined first criterion, and to recognize a high-water level [highest water level] when, in particular additionally, the sensor measured values of the second sensor electrode at least meet a predetermined second criterion."  Also, "At the high-water level HWS, the vehicle 2 is so far in the water that the second sensor measured values SW2 of the second sensor electrode 12 also reach and exceed the warning threshold value [high capacitive signal] WSW.").
	Dremel fails to teach a highest mounted capacitive sensor capacitive signal in a… wheel well of the… AV.
	However, in the same field of endeavor, Webb teaches teach a highest mounted capacitive sensor capacitive signal in a… wheel well of the… AV (Webb: [0015] and [0018] "The central controller 30 then transmits information to the user interface 40 which subsequently provides feedback to the vehicle driver about environmental conditions, especially the current or predicted submergence of the road vehicle within a water course as detected by the primary sensors 10, 11 and secondary sensors 20, 21, 22, 23."  Also, "For example, referring to Figure 1, the float switches in the wheel arches [wheel well] are situated at different heights from the ground.”).
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, and Silver to determine weather conditions/water levels and include a sensor in the wheel well of an autonomous 
Clarke, Webb, and Dremel fails to explicitly teach the response message is based on second AV water level information, and provides information indicating at least one of: a location of a second AV and a second water depth level at the location of the second AV; and second AV water depth information comprising the second water depth level, wherein the second AV measures the second water depth level at the location of the second AV with the second water depth level associated with a second highest mounted capacitive sensor capacitive signal in a second wheel well of the second AV.
However, in the same field of endeavor, Silver teaches the response message is based on second AV water level information, and provides information indicating at least one of: a location of a second AV and a second water depth level at the location of the second AV; and second AV water depth information comprising the second water depth level, wherein the second AV measures the second water depth level at the location of the second AV with the second water depth level associated with a second highest mounted capacitive sensor capacitive signal in a second wheel well of the second AV (Silver: [0098] "The indication of water spray, e.g., as detected by the Lidar, radar, camera and/or acoustical sensor(s) may help the planner module of another vehicle to determine whether that vehicle should drive through or around the puddle. Such information [puddle/water depth] may also be shared with other nearby vehicles and/or communicated to a remote assistance system, as discussed below. How the water spay affects obtained sensor data may also be incorporated into the route planning and other system operations."  Note a skilled practitioner would recognize that if the information is communicated and shared with other vehicles, multiple AV can determine the same water depth information as previously cited in Clarke.  Also, note that, if the information collected by the sensor is used to plan a route, and location would also be shared with the other nearby vehicles.).
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety to avoid flood situations.
31.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), in further view of Dremel (DE 10201707607 A1), in further view of Silver (US 20200192403 A1), and in further view of Kowalk (US 20160229460 A1).
32.	Regarding Claim 8, Clarke, Webb, and Dremel remains applied as above in Claim 1.
	Clarke, Webb, and Dremel fails to teach the performing the mitigating action based on the vehicle control instruction comprises: sending a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor;
Updating a vehicle maintenance log with a maintenance instruction for sensor maintenance during a future AV maintenance operation.
However, in the same field of endeavor, Silver teaches updating a vehicle maintenance log with a maintenance instruction for sensor maintenance during a future AV maintenance operation (Silver: [0048] "The data 210 may be retrieved, stored or modified [update] by one or more processors 204 in accordance with the instructions 208. In one example, some or all of the memory 206 may be an event data recorder [maintenance log] or other secure data storage system configured to store vehicle diagnostics and/or detected sensor data, which may be on board the vehicle or remote, depending on the implementation."  Note that a skilled practitioner would recognize if data is stored, it can be used in the future.).
Clarke, Webb, Dremel and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
Clarke, Webb, Dremel, and Silver fail to teach the performing the mitigating action based on the vehicle control instruction comprises: sending a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor.
However, in the same field of endeavor, Kowalk teaches the performing the mitigating action based on the vehicle control instruction comprises: sending a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor (Kowalk: [0038], [0039], and [0042] "The controller can be further configured to transmit instructions [sensor clean instructions] directing activation of a removal element 40 that is located in the detection/removal zone 20 of the snow sensor 30 from which the data were received."  Also, "In some instances, and with reference to FIG. 4, the system 10 [sensor cleaning system] can include one or more cleaning elements 60, configured to remove residual debris 61 [mitigating action], such as dirt or other material not efficiently removed by the removal element 40, from one or more detection/removal zones 20."  Also, "In such implementations having a chemical element, the chemical element can be a dispenser [dispense] of pressurized or high velocity fluid, such as a cleaning solution. In some such instances, a cleaning element 60 can be regarded as a type of removal element 40."  Note that as previously cited, Clarke teaches the capacitive sensor that can sense environmental substances such as water.);
Clarke, Webb, Dremel Silver, and Kowalk are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, Silver, and Kowalk to clean a sensor that can get dirty from the road conditions because combining multiple references provides the benefit of determining accurate water levels for the current vehicle and other vehicles.
33.	Regarding Claim 19, Clarke, Webb, and Dremel remains applied as above in Claim 12.
	Clarke, Webb, and Dremel fails to teach the processor is further configured to: send a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor;
Update a vehicle maintenance log with a maintenance instruction for sensor maintenance during a future AV maintenance operation.
However, in the same field of endeavor, Silver teaches updating a vehicle maintenance log with a maintenance instruction for sensor maintenance during a future AV maintenance operation (Silver: [0048] "The data 210 may be retrieved, stored or modified [update] by one or more processors 204 in accordance with the instructions 208. In one example, some or all of the memory 206 may be an event data recorder [maintenance log] or other secure data storage system configured to store vehicle diagnostics and/or detected sensor data, which may be on board the vehicle or remote, depending on the implementation.").
Clarke, Webb, Dremel, and Silver are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel and Silver to determine weather conditions/water levels at different locations because combining multiple references provides the benefit of other vehicles using the data to increase their vehicle/passenger safety.
Clarke, Webb, Dremel, and Silver fail to teach the processor is further configured to: send a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor.
However, in the same field of endeavor, Kowalk teaches the processor is further configured to: send a sensor clean instruction to a capacitive sensor cleaning system, the sensor clean instruction configured to cause an actuator of the capacitive sensor cleaning system to dispense a cleaning solution onto the first capacitive sensor (Kowalk: [0038], [0039], and [0042] "The controller can be further configured to transmit instructions [sensor clean instructions] directing activation of a removal element 40 that is located in the detection/removal zone 20 of the snow sensor 30 from which the data were received."  Also, "In some instances, and with reference to FIG. 4, the system 10 [sensor cleaning system] can include one or more cleaning elements 60, configured to remove residual debris 61 [mitigating action], such as dirt or other material not efficiently removed by the removal element 40, from one or more detection/removal zones 20."  Also, "In such implementations having a chemical element, the chemical element can be a dispenser [dispense] of pressurized or high velocity fluid, such as a cleaning solution. In some such instances, a cleaning element 60 can be regarded as a type of removal element 40.").
Clarke, Webb, Dremel, Silver, and Kowalk are considered to be analogous to the claimed invention because they are in the same field of vehicle control to mitigate damage of a vehicle.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarke to incorporate the teachings of Webb, Dremel, Silver, and Kowalk to clean a sensor that can get dirty from the road conditions because combining multiple references provides the benefit of determining accurate water levels for the current vehicle and other vehicles.

Response to Arguments
34.	Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
35.	With reference to the rejection the claims under U.S.C. 103, the applicant made the several assertions.  First, the applicant alleged that the prior art “is silent to identifying a highest mounted capacitive sensor in a wheel and determining that a highest-level capacitive signal is received from that highest mounted capacitive sensor.”  Second, the applicant alleged that the prior art “is silent to sending operative water depth associated with the highest mounted capacitive signal in the wheel well.”  Third, the applicant alleged that the prior art “remains silent as to a second AV measuring a water depth level at the location of the second AV, with the second water depth level being associated with a second highest mounted capacitive sensor in a wheel well of a second AV.”  Fourth, the applicant alleged that the prior art “is silent as to an environmental substance comprising dirt, mud, snow, and ice.”
36.	In response to the first allegation, the applicant alleged that the prior art “is silent to identifying a highest mounted capacitive sensor in a wheel and determining that a highest-level capacitive signal is received from that highest mounted capacitive sensor.”  The examiner respectfully disagrees.  Webb Dremel teaches measuring the water level using sensors placed at different heights on a vehicle.  It would have been obvious to make this combination because Webb explains it uses sensors in each wheel well to determine “the lie of the vehicle 1 within a body of water…” in Paragraph [0019].  In both Dremel and Webb, the water height is able to be determined because the different heights of the sensors indicate the water level.  Regarding Dremel, the reference teaches the highest-level capacitive signal is received from the highest mounted capacitive sensor because the capacitive sensor determines the water height, and when the water exceeds the highest mounted capacitive sensor, a warning is output.  The sensors on the vehicle are able to determine a high-water level because the second sensor measurements indicate that the water level has exceeded the threshold.  This reads on a highest mounted capacitive sensor in a wheel and determining that a highest-level capacitive signal because the second sensor (highest mounted capacitive sensor) reads that the threshold is exceeded, which is a signal.  Also, note that a skilled practitioner would recognize that in order to trigger a warning signal because of the water level, the highest-level capacitive signal must be received.  When the water level is recognized, a signal must be received as in [0026].
37.	In response to the second allegation, the applicant alleged that the prior art “is silent to sending operative water depth associated with the highest mounted capacitive signal in the wheel well.”  The examiner respectfully disagrees. Webb teaches measuring the water level using sensors placed at different heights in the wheel well of a vehicle and Dremel teaches measuring the water level using sensors placed at different heights on a vehicle.  It would have been obvious to make this combination because Webb explains it uses sensors in each wheel well to determine “the lie of the vehicle 1 within a body of water…” in Paragraph [0019].  In both Dremel and Webb, the water height is able to be determined because the different heights of the sensors indicate the water level.  Regarding Dremel, the reference teaches the highest-level capacitive signal is received from the highest mounted capacitive 
38.	In response to the third allegation, the applicant alleged that the prior art “remains silent as to a second AV measuring a water depth level at the location of the second AV, with the second water depth level being associated with a second highest mounted capacitive sensor in a wheel well of a second AV.”  The examiner respectfully disagrees.  Webb teaches measuring the water level using sensors placed at different heights in the wheel well of a vehicle and Dremel teaches measuring the water level using sensors placed at different heights on a vehicle.  It would have been obvious to make this combination because Webb explains it uses sensors in each wheel well to determine “the lie of the vehicle 1 within a body of water…” in Paragraph [0019].  In both Dremel and Webb, the water height is able to be determined because the different heights of the sensors indicate the water level.  In addition to Dremel and Webb, Silver is used as a reference because it teaches communicating weather information to other vehicles in a road system (such as a second AV).  Silver can use the sensors on the vehicle to determine water depth information to then communicate to other vehicles.  Therefore, it would have been obvious to use Silver in combination because it provides the benefit of determining weather conditions at locations of other vehicles, not just the host vehicle, that can determine the water level.  This can increase the safety of the vehicles because the weather information can be communicated to other vehicles.
39.	In response to the fourth allegation, the applicant alleged that the prior art “is silent as to an environmental substance comprising dirt, mud, snow, and ice.”  The examiner respectfully disagrees.  Applicant says that Clarke and the other references are silent to a capacitive signal that corresponds to Clarke does disclose that water can also mean “a muddy river bed” in Paragraph [0011].  A muddy river bed can read on an environmental substance.
40.	Clarke (US 20150046032 A1) in view of Webb (EP 2698299 A1), in further view of Dremel (DE 10201707607 A1), in further view of Silver (US 20200192403 A1), and in further view of Kowalk (US 20160229460 A1) teaches all aspects of the claimed invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
	Claims 1-2, 6-7, 12-13, 17-18, and 20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds and rationales and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
41.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Barthel (US 20180065640 A1)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663            
                                                                                                                                                                                            /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663